Undercofler, Justice.
J. S. Baker filed an application for the writ of habeas corpus in the Superior Court of Bacon County against Russell Tanner as sheriff.
The district attorney moved to dismiss the petition because it did not comply with the provisions of Code Ann. § 50-127 in that it did not identify the proceedings in which the petitioner was convicted, give the date of rendition of the final judgment, attach affidavits, records, or other evidence supporting the allegations, was not verified by the oath of the applicant and because it was not served on the district attorney as provided in Code Ann. § 50-127 (4) (Ga. L. 1967, pp. 835, 836).
After a hearing the trial court dismissed the application. The appeal is from that judgment. Held:
Since the application for the writ of habeas corpus did not comply with the requirements of the habeas corpus statute, the trial court did not err in dismissing it.

Judgment affirmed.


All the Justices concur, except Gunter, J., who dissents.